DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-058862, filed on 03/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
FIG. 3: Although the specification states “As shown in FIG. 3, the ultrasound observation part 36 includes the ultrasound vibrator unit 46, a plurality of coaxial cables 56, and a flexible printed circuit (FPC) 60” [0036], this figure does not include the label 60.
FIG. 4: Although the specification states “The reception circuit 142 and the transmission circuit 144 are electrically connected to the ultrasound vibrator unit 46 of the ultrasonic endoscope 12, as shown in FIG. 4” [0048], this figure does not include the label 46.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: region-of-interest setting unit in claims 1-9 and the storage unit in claims 4-9 and the input part in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, the region-of interest setting unit is described in the specification when it states “The CPU 152 also functions as a region-of-interest setting unit that sets the ROI in the B-mode image, recognizes the procedure to be performed using the ultrasonic endoscope 12 and sets the ROI according to the recognized procedure” [0057]. The CPU as shown in FIG. 4 functions as a controller that can be “realized by a plurality of hardware (processors)” [0065]. Therefore, there is sufficient structure for the region-of-interest setting unit. Thus, claims 1-9 are 
In regard to the storage unit, this component is described within the specification when it states “The memory (storage unit) 150 stores ROI setting information for each procedure, and the CPU 152 sets the ROI on the basis of setting information corresponding to the recognized procedure among the setting information stored in the memory 150” [0057] and is shown in FIG. 4. However, the memory 150 is displayed as a “black box” therefore it is unclear what structures are included or excluded from the storage unit. Thus, claims 4-9 are subject to a further rejection under 35 U.S.C. 112(b) as stated below.
In regard to the input part, this component is described within the specification when it states “The console 100 (input part) is an input device provided for an operator to input information necessary for ultrasonic diagnosis or for an operator to instruct the ultrasound observation apparatus 14 to start the diagnosis. The console 100 includes, for example, a keyboard, a mouse, a trackball, a touch pad, a touch panel and the like, and is connected to a CPU 152 of the ultrasound observation apparatus 14 as shown in FIG. 4” [0022]. Therefore, there is sufficient structure for the input part within the specification. Thus, claim 2 is not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) with respect to the input part.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 4-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 3, the claims recite “wherein the region-of-interest setting unit detects an observation portion on the basis of the B-mode image”. However, it is uncertain, what forms or shapes of the observation portion can be utilized in the context of the ultrasound observation apparatus. When stated in this way the observation portion can be an oval, rectangle, circle, etc. and still constitute an observation portion. Thus, the examiner recommends clarifying what forms or shapes can be included or excluded from the observation portion. 
In regard to claims 4-9, the claims recite “a storage unit that stores setting information of the region of interest for each procedure” (Claims 4-6); “the storage unit updates the setting information of the region of interest on the basis of the adjusted region of interest” (Claims 7-9) which invokes 35 U.S.C. 112(f). Although the specification does state “The memory (storage unit) 150 stores ROI setting information for each procedure, and the CPU 152 sets the ROI on the basis of setting information corresponding to the recognized procedure among the setting information stored in the memory 150” [0057] and is shown in FIG. 4, it is unclear what structural components may be incorporated or excluded from the storage unit to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshimura US 20180125457 A1 “Yoshimura”.
In regard to claim 1, Yoshimura teaches “An ultrasound observation apparatus comprising:” [0006]; “a B-mode image generator that generates, on the basis of an ultrasound signal acquired by an ultrasonic endoscope, a B-mode image obtained by converting an amplitude of the ultrasound signal into a brightness” [0043, FIG. 1]; “a region-of-interest setting unit that sets a region of interest in the B-mode image” [0035, FIG. 1]; “a blood flow image generator that generates a blood flow image of the region of interest on the basis of the ultrasound signal” [0045, FIG. 1]; and “an image display part that is capable of displaying the B-mode image or a composite image of the B-mode image and the blood flow image” [0050, 0049]; “wherein the region-of-interest setting unit recognizes a procedure performed using the ultrasonic endoscope and sets the region of interest in accordance with the recognized procedure” [0053].
In regard to an ultrasound observation apparatus, Yoshimura discloses “An ultrasound observation apparatus according to one aspect of the present disclosure transmits ultrasound waves to a subject that is an observation target, and generates ultrasound images displayed on a display unit, based on an ultrasound signal acquired by an ultrasound endoscope receiving the ultrasound waves reflected by the subject, the apparatus including: a B-mode image generation unit […] a region selection 
In regard to a B-mode image generator that generates, on the basis of an ultrasound signal acquired by an ultrasound endoscope, a B-mode image obtained by converting an amplitude of the ultrasound signal into a brightness, Yoshimura discloses “The B-mode image generation unit 351 generates a B-mode image that is an ultrasound image (observation image) displayed by converting the amplitude of RF data into luminance” [0043]. As shown in FIG. 1, the B-mode image generation unit is included within the image processing unit 34 which is part of the ultrasound observation apparatus 3. Thus, since the B-mode image generation unit is capable of generating a B-mode image to display by converting the amplitude of RF data into luminance (i.e. brightness), the B-mode image generation unit constitutes a B-mode image generator that generates, on the basis of an ultrasound signal acquired by an ultrasound endoscope (i.e. ultrasound endoscope 2 in FIG. 1), a B-mode image obtained by converting an amplitude of the ultrasound signal into a brightness.
In regard to a region-of-interest setting unit that sets a region of interest in the B-mode image, Yoshimura discloses “The control unit 33 includes an endoscope information acquisition unit 331, a mode setting unit 332, a region-of-interest setting method selection unit 333, and a region-of-interest setting unit 334. A region of interest is a region set on a B-mode image that is an ultrasound image to be described later, and is a region to be subjected to processing for the operation mode” [0035]. As shown in FIG. 1, the control unit 33, which contains the region-of-interest setting unit 334 is included within the ultrasound observation apparatus 3. Therefore, since the ultrasound observation apparatus includes a region-of-interest setting unit 334 and the region of interest is a region set on a B-mode image, the region-of-interest unit 334 is capable of setting a region of interest in the B-mode image.

In regard to an image display part that is capable of displaying the B-mode image or a composite image of the B-mode image and the blood flow image, Yoshimura discloses “The display control unit 37 performs predetermined processing such as a reduction of data according to a data step width that depends on an image display range on the display device 4 and graduation processing on a B-mode image generated by the B-mode image generation unit 351 or a composite image generated by the image composition unit 36, and then outputs the processed image to the display device 4 as an image for display” [0050]. Furthermore, in regard to a composite image of the B-mode image and the blood flow image, Yoshimura discloses “The image composition unit 36 includes a boundary image composition unit 361 for generating a boundary composite image […] a mode image composition unit 362 for generating a mode composite image in which an operation mode image generated by the flow-mode image generation unit 352, the elasto-mode image generation unit 353, or the contrast medium-
In regard to the region-of-interest setting unit recognizes a procedure performed using the ultrasonic endoscope and sets the region of interest in accordance with the recognized procedure, Yoshimura discloses “FIG. 2 is a diagram illustrating an example of the region-of-interest setting method table 391. In the region-of-interest setting method table 391, a in a table T1 exemplified in FIG. 2, a plurality of region-of-interest setting method numbers W1 to W33 for identifying different region-of-interest setting methods are previously associated with different combinations of operations modes and pieces of type information on the ultrasound endoscope 2. […] The region-of-interest setting unit 334 sets a region of interest suitable for an operation mode, using an execution program for a region-of-interest setting method corresponding to a region-of-interest setting method number selected by the region-of-interest setting method selection unit 333” [0053]. The operation mode of the ultrasound endoscope corresponds with the type of procedure that is performed on the patient. In this case, since the region-of-interest setting unit 334 can set a region of interest suitable for the operation modes of the ultrasound endoscope, under broadest reasonable interpretation, the region-of-interest unit is capable of recognizing a procedure performed using the ultrasonic endoscope and sets the region of interest in accordance with the recognized procedure. 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshimura teaches “further comprising: an input part that receives a guideline display operation for displaying a guideline indicating a puncture trajectory of a puncture needle protruding from the ultrasonic endoscope on the image display part” [0051, 0074], “wherein the region-of-interest setting unit sets a predetermined region of interest corresponding to endoscopic ultrasound-guided fine needle aspiration in a case where the input part receives the guideline display operation” [0074].
In regard to the ultrasound observation apparatus further comprising an input part, Yoshimura discloses “The input unit 38 is implemented by an input device for receiving input of various kinds of information. The input unit 38 includes a mode selection information input unit 381 for receiving input of mode selection information input unit 381 for receiving input of mode selection information selecting a desired operation mode from a plurality of settable operation modes, and a region selection information input unit 382 for receiving input from a plurality of regions in a B-mode image divided by boundaries in a boundary image” [0051]. Thus, since the input unit 38 is implemented as an input device to receive input of various kinds of information, under broadest reasonable interpretation, the input unit 38 constitutes an input part.
In regard to the input part receiving a guideline display operation for displaying a guideline indicating a puncture trajectory of a puncture needle protruding from the ultrasonic endoscope on the image display part, Yoshimura discloses “In FIGS. 11 and 12, a position Dn corresponds to the distal end opening through which the puncture needle protrudes from the ultrasound endoscope 2. For example, when the region selection information input unit 382 receives the input of a region selection signal selecting the region 23 of the boundary composite image M1 (see (1) of FIG. 11). In this case, as illustrated in (2) of FIG. 11, the region-of-interest setting unit 334 sets, as a region of interest, a region containing the region 23 selected in the region selection information and a region A1 containing a path 
In regard to the region-of-interest setting unit setting a predetermined region of interest corresponding to endoscopic ultrasound-guided fine needle aspiration in a case where the input part receives the guideline display operation, Yoshimura discloses “In this case, as illustrated in (2) of FIG. 11, the region-of-interest setting unit 334 sets, as a region of interest, a region containing the region 23 selected in the region selection information and a region A1 containing a path N1 along which the tip of the puncture needle passes (regions 4 to 7 and 14 to 17), specifically, a wide region R7 containing regions 3 to 7, 13 to 17, and 23 to 27 from the region 23 to the region A1 (see (3) of FIG. 11)” [0074]. The region 23 constitutes a predetermined region of interest which corresponds to the input received by the region selection information input unit 382. Therefore, since the region-of-interest setting unit can set a region containing the region 23 and a region A1 containing a path N1 along which the tip of a puncture needle passes, under broadest reasonable interpretation, the region-of-interest setting unit is 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshimura teaches “wherein the region-of-interest setting unit detects an observation portion on the basis of the B-mode image, and sets a predetermined region of interest corresponding to the detected observation point” [0067, FIG. 8].
In regard to the region-of-interest setting unit detecting an observation portion on the basis of the B-mode image and setting a predetermined region of interest corresponding to the detected observation portion, Yoshimura discloses “When the operator utters “23”, that is, when a single region is selected in region selection information (see (1) of FIG. 8), as illustrated in (2) of FIG. 8, the region-of-interest setting unit 334 uses the region-of-interest setting method corresponding to the region-of-interest setting method number W1, thereby setting the region 23 (region R4) as a region of interest. The display device 4 thus displays a mode composite image F4 in which two-dimensional information color-coded in the presence or absence of blood flow and the direction of blood flow is superimposed on the region R4 on the B-mode image B1 (see (2) of FIG. 8)” [0067]. The region 23 in this case constitutes an observation portion. In this case since the region-of-interest setting unit 334 can receive the region-of-interest setting method and therefore set the region 23 (i.e. region R4) to be superimposed on in the B-mode image B1, under broadest reasonable interpretation, the region-of-interest setting unit is capable of detecting (i.e. receiving) an observation portion on the basis of the B-mode image and setting a predetermined region of interest (i.e. the region R4) corresponding to the detected observation portion.
In regard to claims 4, 5 and 6, due to their dependence on claims 1, 2 and 3 respectively, these claims inherit the references disclosed therein. That being said, Yoshimura teaches “a storage unit that stores setting information of the region of interest for each procedure” [0052, 0061]; “wherein the 
In regard to a storage unit that stores setting information of the region of interest for each procedure, Yoshimura discloses “The storage unit 39 stores the region-of-interest setting method table 391 showing a plurality of different region-of-interest setting methods previously associated with different operation modes” [0052] and “When the control unit 33 determines that region selection information has been input (step S9: Yes), that is, when the region selection information input unit 382 has performed the region selection information input processing to receive input of region selection information, the region-of-interest setting method selection unit 333 refers to the region-of-interest setting method table 391 stored in the storage unit 39 (step S10)” [0061]. In this case, since the storage unit 39 stores the region-of-interest setting method table 391 and the region-of-interest setting method selection unit 333 refers to the region-of-interest setting method table 391 stored in the storage unit 39 depending on the operation mode, under broadest reasonable interpretation, the storage unit 39 is capable of storing setting information of the region of interest for each procedure (i.e. operation mode).
In regard to the region-of-interest setting unit setting the region of interest on the basis of the setting information corresponding to the recognized procedure among the setting information stored in the storage unit, Yoshimura discloses “The region-of-interest setting unit 334 sets a region of interest suitable for an operation mode set as an operation mode to be actually executed by calculation using a region-of-interest setting method selected by the region-of-interest setting method selection unit 333” [0040] and “The region-of-interest setting method selection unit 333 selects, from among a plurality of different region-of-interest setting methods previously associated with different operation modes […] The plurality of different region-of-interest setting methods is stores in a region-of-interest setting method table 391 of the storage unit 39” [0039]. Therefore, since the region-of-interest setting unit can 
In regard to claims 7, 8 and 9, due to their dependence on claims 4, 5 and 6 respectively, these claims inherit the references disclosed therein. That being said, Yoshimura teaches “wherein in a case where the region of interest set by the region-of-interest setting unit is adjusted by a user, the storage unit updates the setting information of the region of interest on the basis of the adjusted region of interest” [0087, 0048, and 0052].
In regard to the storage unit updating the setting information of the region of interest on the basis of the user adjusted region of interest set by the region-of-interest setting unit, Yoshimura discloses “in FIG. 16, for example, the interior of the boundaries enclosing a region 34 that may be presumed to be reached by the tip of the puncture needle at the maximum protrusion of the puncture needle is further divided into a plurality of regions. As a result, each of the divided regions 34a to 34d of the region 34 that may be presumed to be reached by the puncture needle may also be selected as a desired region, and the size of a region of interest may be finely adjusted” [0087] and “The operator may enter instruction information instructing the change of the position of shapes of boundaries of the number of boundary lines from the input unit 38, thereby changing the boundary pattern, changing the number, sizes, shapes, etc. of divided regions” [0048]. Thus, since the size of the region of interest may be finely adjusted when the region 34 is divided into a plurality of regions 34a to 34d and the operator can enter instruction information via the input unit to change the number, sizes, shapes etc. of divided regions, under broadest reasonable interpretation, the region of interest can be adjusted by a user (i.e. operator). Furthermore, in regard to the storage unit, Yoshimura discloses “The storage unit 39 stores 
In regard to claims 10, 11, 12, 13, 14, 15, 16, 17, and 18, due to their dependence on claims 1, 2, 3, 4, 5, 6, 7, 8 and 9 respectively, these claims inherit the references disclosed therein. That being said, Yoshimura teaches “An ultrasonic endoscope system comprising: an ultrasonic endoscope and the ultrasound observation apparatus according to claim [1, 2, 3, 4, 5, 6, 7, 8, 9]” [0029].
In regard to an ultrasonic endoscope system comprising an ultrasonic endoscope and the ultrasound observation apparatus according to claims 1-9, Yoshimura discloses “FIG. 1 is a block diagram illustrating a configuration of an ultrasound observation system according to a first embodiment. An ultrasound observation system 1 illustrated in FIG. 1 is a system for observing an observation target using ultrasound waves. The ultrasound observation system 1 includes an ultrasound endoscope 2 for transmitting ultrasound waves to a subject as an observation target and receiving the ultrasound waves reflected by the subject, an ultrasound observation apparatus 3 for generating an ultrasound image to be displayed on a display device 4, based on an ultrasound signal acquired by the ultrasound signal acquired by the ultrasound endoscope” [0029]. Therefore, since the ultrasound observation system 1 includes the ultrasound endoscope 2 and the ultrasound observation apparatus 3, under broadest reasonable interpretation, the ultrasound observation system constitutes an ultrasonic endoscope system. 
The examiner respectfully refers the applicant to the rejections of claims 1-9 with respect to the specific features of the ultrasound observation apparatus as stated in the 35 U.S.C. 102 rejection above.
In regard to claim 19, Yoshimura teaches “An ultrasound observation apparatus comprising:” [0006]; “a processor or an electric circuit configured to” [0063, FIG. 1, 0035]; “generate, on the basis of an ultrasound signal acquired by an ultrasonic endoscope, a B-mode image obtained by converting an amplitude of the ultrasound signal into a brightness” [0043, FIG. 1]; “set a region of interest in the B-mode image” [0035]; “generate a blood flow image of the region of interest on the basis of the ultrasound signal” [0045, FIG. 1]; and “be capable of displaying the B-mode image or a composite image of the B-mode image and the blood flow image” [0050, 0049, FIG. 1]; “wherein the processor of the electric circuit recognizes a procedure performed using the ultrasonic endoscope and sets the region of interest in accordance with the recognized procedure” [0053, FIG. 1].
In regard to an ultrasound observation apparatus, Yoshimura discloses “An ultrasound observation apparatus according to one aspect of the present disclosure transmits ultrasound waves to a subject that is an observation target, and generates ultrasound images displayed on a display unit, based on an ultrasound signal acquired by an ultrasound endoscope receiving the ultrasound waves reflected by the subject, the apparatus including: a B-mode image generation unit […] a region selection information input unit […] a region-of-interest setting unit […] and a mode image composition unit” [0006]. Therefore, an ultrasound observation apparatus that utilizes an ultrasound endoscope is described within the disclosure of Yoshimura.
In regard to a processor or an electric circuit, Yoshimura discloses in FIG. 1 that the “ultrasound observation apparatus 3 performs mode processing in which the image processing unit 34 generates an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode set in the mode setting processing on the region of interest set again by the region-of-interest setting processing” [0063]. Furthermore, Yoshimura discloses “The control unit 33 controls the entire ultrasound observation system 1. The control unit 33 is implemented using a CPU, various arithmetic circuits, or the like having arithmetic and control functions” [0035]. Thus, 
In regard to the processor or electric circuit being configured to generate, on the basis of an ultrasound signal acquired by an ultrasound endoscope, a B-mode image obtained by converting an amplitude of the ultrasound signal into a brightness, Yoshimura discloses “The B-mode image generation unit 351 generates a B-mode image that is an ultrasound image (observation image) displayed by converting the amplitude of RF data into luminance” [0043]. As shown in FIG. 1, the B-mode image generation unit is included within the image processing unit 34 which is part of the ultrasound observation apparatus 3 and controlled by the control unit 33 (i.e. processor). Thus, since the B-mode image generation unit is capable of generating a B-mode image to display by converting the amplitude of RF data into luminance (i.e. brightness), the B-mode image generation unit constitutes a B-mode image generator that generates, on the basis of an ultrasound signal acquired by an ultrasound endoscope (i.e. ultrasound endoscope 2 in FIG. 1), a B-mode image obtained by converting an amplitude of the ultrasound signal into a brightness.
In regard to the processor or electric circuit being configured to set a region of interest in the B-mode image, Yoshimura discloses “The control unit 33 includes an endoscope information acquisition unit 331, a mode setting unit 332, a region-of-interest setting method selection unit 333, and a region-of-interest setting unit 334. A region of interest is a region set on a B-mode image that is an ultrasound image to be described later, and is a region to be subjected to processing for the operation mode” [0035]. As shown in FIG. 1, the control unit 33 (i.e. processor), which contains the region-of-interest 
In regard to the processor or electric circuit being configured to generate a blood flow image of the region of interest on the basis of the ultrasound signal, Yoshimura discloses “The flow-mode image generation unit 352 generates an operation mode image suitable for the flow-mode. The flow-mode image generation unit 352 analyzes a Doppler shift in a region of interest to acquire blood flow information on the position of a blood vessel and the flow of blood as additional information, and generates a flow-mode image that shows two-dimensional information in which the presence or absence of a blood vessel and the direction of blood flow are color-coded” [0045]. As shown in FIG. 1, the flow-mode image generation unit 352 is included within the image processing unit 34 which is part of the ultrasound observation apparatus 3. Since the ultrasound observation apparatus 3 includes the flow-mode image generation unit and the flow-mode image generation unit 352 is capable of generating a flow-mode image that shows the presence or absence of a blood vessel and the direction of blood flow, the flow-mode image generation unit constitutes a blood flow image generator that generates a blood flow image of the region of interest on the basis of the ultrasound signal.
In regard to the processor or electric circuit being capable of displaying the B-mode image or a composite image of the B-mode image and the blood flow image, Yoshimura discloses “The display control unit 37 performs predetermined processing such as a reduction of data according to a data step width that depends on an image display range on the display device 4 and graduation processing on a B-mode image generated by the B-mode image generation unit 351 or a composite image generated by the image composition unit 36, and then outputs the processed image to the display device 4 as an image for display” [0050]. Furthermore, in regard to a composite image of the B-mode image and the 
In regard to the processor or the electric circuit being configured to recognize a procedure performed using the ultrasonic endoscope and sets the region of interest in accordance with the recognized procedure, Yoshimura discloses “FIG. 2 is a diagram illustrating an example of the region-of-interest setting method table 391. In the region-of-interest setting method table 391, a in a table T1 exemplified in FIG. 2, a plurality of region-of-interest setting method numbers W1 to W33 for identifying different region-of-interest setting methods are previously associated with different combinations of operations modes and pieces of type information on the ultrasound endoscope 2. […] The region-of-interest setting unit 334 sets a region of interest suitable for an operation mode, using an execution program for a region-of-interest setting method corresponding to a region-of-interest setting method number selected by the region-of-interest setting method selection unit 333” [0053]. As shown in FIG. 1, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793